Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT, dated as of March 5, 2008, by and between Best Energy Services, Inc., a Nevada company with offices at 1010 Lamar Suite 1200 Houston, Texas 77002 (“BES” or the “Company”), and James W. Carroll (the “Employee”). RECITALS: BES desires that Employee serve as its Executive Vice President and Chief Financial Officer and Employee desires to serve BES in such capacity on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto, intending to be legally bound, agree as follows: 1.Engagement. BES hereby employs the Employee and the Employee hereby accepts such employment upon the terms and subject to the conditions of this Agreement. 2.Term. The term of the Employee’s engagement under this Agreement shall commence as of March 5, 2008, and, subject to the terms and conditions hereof, shall continue until December 31, 2009 (the “Initial Term”). Unless at least sixty (60) days prior to the end of the Initial Term either party shall give notice to the other of the termination of this Agreement as of the end of the Initial Term, subsequent to the Initial Term, Employee shall continue in the employ of the Company on a month to month basis on the terms and conditions hereof. The period during which Employee is employed by the Company, inclusive of the Initial Term, is referred to herein as the “Term.” 3.Duties; Efforts. (a)During the Term, Executive shall diligently (i) serve as Executive Vice President and Chief Financial Officer of the Company or in such other executive capacity as may be assigned to him by the Board of Directors of the Company (the “Board”); (ii) report to the Chief Executive Officer and (iii) abide by and carry out the policies and programs of the Company as the same may exist from time to time.
